COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 2-05-218-CV



GRADY ALLEN DAVIS                                                            APPELLANT

 
V.

STATE OF TEXAS                                                                    APPELLEE



----------
FROM THE 362ND DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION 1 AND JUDGMENT
----------
        On June 9, 2005, Appellant Grady Allen Davis filed a notice of appeal
seeking to appeal from the trial court’s denial of his petition for expunction of
his records in the underlying criminal case.  On  August 3, 2005, Appellant
notified this court of his desire to set aside this appeal.  Accordingly, we
dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1). 

                                                                  PER CURIAM 

 
PANEL B:   HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: August 18, 2005

 
NOTES
1. See Tex. R. App. P. 47.4.